                                                               399 PARK AVENUE              212 980 7400 TE L
                                                               SUITE 3600                   212 980 7499 FAX
                                                               NEW YORK NY 10022-4690       ROBINSKAPLAN.COM



                                                               LISA M. COYLE
                                                               212 980 7468 TE L
                                                               LCOYLE@ROBINSKAPLAN.COM




January 31, 2020                                                 VIA ECF
                                                                                        USDC SDNY
Hon. Lorna G. Schofield                                                                 DOCUMENT
United States District Court                                                            ELECTRONICALLY FILED
Southern District of New York                                                           DOC #:
Thurgood Marshall United States Courthouse                                              DATE FILED: 2/12/2020
40 Foley Square, Room 1106
New York, New York 10007

       Re: Katsoolis et al. v. Liquid Media Group, Ltd., et al., Case No. 1:18-cv-09382
           Pre-Motion Letter for Motion to Compel

Dear Judge Schofield:

         We represent Liquid Media Group, Ltd., Liquid Media Group (Canada), Ltd. (together,
“Liquid Media” or the “Company”), Daniel Cruz, Charles Brezer and Joshua Jackson (together
with Liquid Media, “Defendants”) in the above-referenced action. Pursuant to Subsections II.B.2.,
III.A.1, and III.C.3 of Your Honor’s Individual Rules and Procedures for Civil Cases, we write to
request a pre-motion conference, to be set for February 14, 2020, or as soon thereafter as is
convenient for the Court, on Defendants’ anticipated motion to compel under Fed. R. Civ. P. 37(a).
         This pre-motion letter arises from Defendants’ second set of requests to Plaintiffs Krysanne
Katsoolis and Five Zoo Concepts & Design Inc. (together, “Plaintiffs” and, together with
Defendants, the “Parties”). Those requests seek, in relevant part, documents and communications
concerning: (i) any work Katsoolis did or directed a third party to do, for any company besides
Liquid Media, including Viewpark LLC (“Viewpark”); (ii) Katsoolis’s efforts to raise money for
any company besides Liquid Media; (iii) investors in any company with which Katsoolis is or was
affiliated besides Liquid Media; and (iv) income, profits, or any other amounts received by
Katsoolis in connection with her work for any company besides Liquid Media (the “Requests”).1
For discovery responsive to the Requests, Plaintiffs refuse to produce any documents or
communications that are: (i) from December 31, 2018 through August 24, 2019; and (ii) related to
companies other than Viewpark (together, the “Documents”).2 The Parties have met and conferred
in vain. Defendants now have no choice but to seek an order from this Court compelling Plaintiffs
to produce the Documents.




1
  Defendants served their second set of document requests on Plaintiffs on May 23, 2019. Plaintiffs then waited
almost six months to lodge formal objections to the Requests, in which they refused to produce responsive
documents to all but one of the document requests.
2 After some discussion, Plaintiffs agreed to produce tax documents pertaining to one company, Cactus Three, but

nevertheless refused to produce other documents pertaining to that company and to other companies.
Hon. Lorna G. Schofield
January 31, 2020
Page 2

    1. This Court Should Compel Plaintiffs to Produce the Documents, Which Are Highly
       Relevant to Defendants’ Counterclaims Against Katsoolis

        The Documents are narrowly tailored in time and directly relate to the Answer to the
Second Amended Complaint and Affirmative Defenses with Counterclaims (“Counterclaims”)
that Defendants filed on January 24, 2020. The Counterclaims assert, among other things, that
Katsoolis: (i) breached her fiduciary duties of loyalty and confidentiality to Liquid Media; (ii)
violated her non-compete agreement with the Company; and (iii) misappropriated and diverted
Liquid Media’s corporate opportunities (Dkt. 151 at pp. 22-24, ¶¶1-8 and pp. 33-42, ¶¶37-62). For
instance, Katsoolis incorporated Viewpark in June 2018, while she was still the President and a
director of Liquid Media (id. at p. 39, ¶52 and p. 49, ¶99). And on an audio recording, Katsoolis
can be heard revealing Liquid Media’s confidential information to third parties and expressing an
intent to usurp the Company’s business opportunities for herself (id. at pp. 40-41, ¶¶55-60).
        Given these allegations, Plaintiffs’ refusal to produce the Documents is patently improper.
It is well settled that Defendants “may obtain discovery regarding any nonprivileged matter that is
relevant to any party’s claim or defense.” Fed. R. Civ. P. 2(b)(1). “Although not unlimited,
relevance, for purposes of discovery, is an extremely broad concept.” Trilegiant Corp. v. Sitel
Corp., 272 F.R.D. 360, 363 (S.D.N.Y. 2010) (internal citations omitted). Plaintiffs have identified
no reason why, under that “extremely broad concept” of discovery, they are now unreasonably
withholding Documents that are clearly pertinent to Defendants’ Counterclaims.

             a. Plaintiffs Must Produce Documents Dated December 31, 2018 through
                August 24, 2019

        Although Plaintiffs refuse to produce Documents post-dating December 31, 2018,
Documents through August 24, 2019 are vital to the Counterclaims. Defendants allege that
Katsoolis violated her non-compete agreement, which was effective through August 24, 2019. The
Parties first signed the agreement in 2017 and then impliedly renewed it at the end of that year,
when they continued their working relationship without entering a new contract. Indeed, the
agreement containing the non-compete provides that it “may be extended by mutual agreement
between the parties” (Dkt. 151 at p. 27, ¶21 and p. 30, ¶28). The non-compete expressly applied
“for one (1) year following the termination of the agreement” (id. at p. 23, ¶5 and p. 49, ¶98).
Because Katsoolis resigned on August 24, 2018, she was bound by the provision until August 24,
2019.3


3
  Plaintiffs’ only defense against production of these Documents is that the 2017 agreement contained a general
clause stating that it could only be amended by written consent of the parties. However, that clause applies generally
to the agreement, whereas the clause that sets forth the term of the agreement specifically states that the term may be
extended by “mutual agreement between the parties,” and is not limited to written agreement between the parties.
Basic tenets of contract interpretation make clear, therefore, that, while the majority of the provisions in the
agreement required written consent to amend, the term of the agreement could be extended without a writing. In re
G+G Retail, Inc., Case No. 06-10152, 2010 Bankr. LEXIS 465, *12 (Bankr. S.D.N.Y. Feb. 24, 2010)
(“a specific provision in a contract generally will govern over a general provision to the extent it applies to the facts
at issue”) (internal citations omitted); see also Restatement (Second) of Contracts § 203(c) (“specific terms and
exact terms are given greater weight than general language”). Clearly, the parties knew how to require written
consent when they wished to do so, and they specifically declined to do so in the provision dealing with the term of
the contract.
Hon. Lorna G. Schofield
January 31, 2020
Page 3

         Documents through August 24, 2019 are therefore directly relevant to Defendants’
Counterclaims. During her deposition, Katsoolis testified that in 2019 she worked with one of her
colleagues to put together a film fund specifically for Viewpark. And a public Variety article titled
“Krysanne Katsoolis Sets Up Viewpark With $200 Million Fund” reported that by May 20, 2019,
the date of the article, “Obsidian, based in London and Cayman Islands… [had already] made an
initial commitment of $200 million to support Viewpark’s production and release plans.”4 Because
Katsoolis was subject to the non-compete provision with Liquid Media through August 24, 2019,
and Defendants have ample basis to claim that she violated the provision during that period,
Documents through that date fall into the “extremely broad concept” of relevant discovery in this
case. Trilegiant, 272 F.R.D. at 363; see also Ferguson v. Ferrante, No. 13 Civ. 4468, 2014 U.S.
Dist. LEXIS 46456, *11 (S.D.N.Y. April 3, 2014) (granting motion to compel documents relevant
to a non-compete claim through the end of the agreement’s non-solicitation period); ICC Chem.
Corp. v. Klein, 243 A.D.2d 403 (1st Dep’t 1997) (compelling production of bank records and tax
returns of former employee and corporation who allegedly breached confidentiality and
noncompetition provisions of employment and consulting agreements).

               b. Plaintiff Should Produce Documents Responsive to the Requests Pertaining
                  to Work, Fundraising, and Investment Efforts Katsoolis Did For Any
                  Company Other Than Liquid Media
        Plaintiffs have also improperly refused to produce responsive Documents pertaining to
Katsoolis’s work, fundraising, and investment efforts related to companies other than Viewpark,
claiming that they are “irrelevant to this litigation.” But the Documents related to Katsoolis’s work
for companies other than Viewpark and Liquid Media are entirely pertinent to Defendants’
Counterclaims. It hardly needs to be said that Katsoolis’s breach of fiduciary duties and of the non-
compete provision constitutes a breach regardless of whether it pertained to her work for Viewpark
or for any other company. See Morin v. Nationwide Fed. Credit Union, 229 F.R.D. 364, 368 (D.
Conn. 2005) (granting motion to compel documents concerning plaintiff’s business relationships
with other companies before and after his resignation from defendant company because plaintiff
“may be in breach of his contractual obligations if he competed with [Defendant] at any time prior
to his resignation”). And Katsoolis herself testified during her deposition that, while she was
employed at Liquid Media, she was involved with at least two companies other than Viewpark.

      2. This Court Should Exercise Its Wide Discretion to Order Plaintiffs to Pay
         Defendants’ Attorneys’ Fees for the Vexatious Expense Plaintiffs Have Inflicted.
        By intransigently refusing to produce the Documents, Plaintiffs have inflicted upon
Defendants unnecessary attorneys’ fees. This Court should therefore exercise its “wide discretion”
to sanction Plaintiffs for their discovery abuses and order them to compensate Defendants for the
attorneys’ fees they would not have incurred absent Plaintiffs’ baseless refusal to produce the
amply relevant Documents. See, e.g., SEC v. Yorkville Advisors, LLC, No. 12-cv-7728, 2015 U.S.
Dist. LEXIS 24578, *7 (S.D.N.Y. Feb. 27, 2015) (“‘Whether exercising its inherent power, or
acting pursuant to Rule 37, a district court has wide discretion in sanctioning a party for discovery
abuses.’”) (citing Reilly v. Natwest Mkts. Grp. Inc., 181 F.3d 253, 267 (2d Cir. 1999)).



4
    See https://variety.com/2019/film/global/krysanne-katsoolis-viewpark-1203221532/.
Hon. Lorna G. Schofield
January 31, 2020
Page 4

                                         Respectfully submitted,

                                         /s/ Lisa M. Coyle
                                         Lisa M. Coyle


                          Plaintiffs shall produce all responsive non-privileged documents on or
                          before March 12, 2020. If there is a specific request with respect to
                          which the Plaintiffs have an appropriate objection, they may move to
                          quash or for a protective order, or otherwise seek relief from the Court.
                          The request for attorney's fees is denied without prejudice to renewal in
                          the event there is a further discovery dispute. Failure to comply with this
                          order may result in sanctions. SO ORDERED

                                  2/12/2020
